Citation Nr: 0531822	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for 
schizophreniform disorder in excess of 50 percent from 
November 2001, and in excess of 70 percent from September 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 2000 to 
November 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for hypertension.  
The claims file subsequently was transferred to the RO in 
Columbia, South Carolina.  The veteran requested a formal RO 
hearing in October 2003, but later withdrew the request and 
instead participated in a May 2004 informal conference at the 
RO.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.


FINDINGS OF FACT

1.  In July 2005, prior to the promulgation of a decision in 
the appeal, the veteran stated that he wished to withdrawal 
the appeal pertaining to the issue of entitlement to an 
increased rating for schizophreniform disorder in excess of 
50 percent from November 2001 and 70 percent from September 
2004.

2.  Hypertension was diagnosed within one year after service.




CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to increased rating for 
schizophreniform disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  Hypertension is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic 
Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Withdrawal may 
be made on the record at hearing.  38 C.F.R. § 20.204 (2005).  
Here, the veteran, in a July 2005 statement and testimony, 
withdrew his appeal as to entitlement to increased rating for 
schizophreniform disorder in excess of 50 percent from 
November 2001 and 70 percent from September 2004.  
Accordingly, the Board does not have jurisdiction to review 
this appeal and they are dismissed.

Duties to Assist and Notify

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Analysis

The veteran seeks service connection for hypertension.  He 
testified at a July 2005 Board hearing that in service he 
experienced light-headedness, dizziness, and blurred vision.  
He recalled one day passing out and waking up in sweat, but 
stated that he did not go to sick call that day because there 
was a demand for them to push through school.  He stated that 
when he did go to sick call he was told he was just 
dehydrated and to drink water but that he continued to have 
those types of symptoms.  He also stated that after service 
he continued to experience dizziness and blurred vision.  In 
sum, the veteran contends that he has hypertension, directly 
related to his service, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular renal 
disease (which includes hypertension), becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board notes that VA regulations provide that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm, or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm, or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under 
Diseases of the Arteries and Veins.

Initially, the evidence shows the veteran currently has 
hypertension.  VA medical records dated from July 2003 to 
July 2004 show that the veteran's blood pressure was 
continually monitored.  The ranges were 134/78 to 158/82.  A 
July 2004 VA medical record shows the veteran had 
hypertension but that his blood pressure was "ok" without 
medication.

The next issue is whether there is any in-service incurrence 
of hypertension.

The veteran did not report a history high blood pressure on 
his enlistment record in July 2000; and clinical evaluation 
showed his heart and vascular system to be normal.

A September 14, 2000 service medical record shows a 
provisional diagnosis of labile hypertension with blood 
pressure ranges from 140/77 to 170/110.  

A September 25, 2000 medical record shows no history of 
hypertension, blood pressure at 156/78, weight stable, and no 
headaches.  The finding was possible mild hypertension with 
average blood pressure readings of 160/90.  The examiner 
noted that the highest blood pressure readings were taken 
within two weeks of arrival and that it was anticipated that 
his blood pressure would continue to improve/normalize; and 
the veteran was found fit for full duty.

Blood pressure readings in December 2000 and January 2001 
show ranges from 118/60 to 150/78.  A March 2001 medical 
record shows a blood pressure reading of 120/70.

A September 2001 VA examination report shows a finding of 
borderline high blood pressure with readings ranging from 
136/80 to 140/90.

After service, an August 2002 VA medical record shows an 
assessment of borderline hypertension with a history of 
increased blood pressure readings and current readings of 
130/85 and 152/79.

A September 2002 Naval hospital record shows blood pressure 
readings of 144/92 and 158/95.  Additional September 2002 
private and VA medical records show blood pressure readings 
ranging from 128/78 to 158/75.  

An October 2002 VA outpatient treatment report shows the 
veteran was seen for a follow-up for mild hypertension with 
blood pressure readings in the 150's/90's.  The assessment 
was hypertension; and the veteran was started on medication.  

Upon review, the Board concludes that the evidence supports a 
grant of service connection for hypertension on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309. The evidence shows a 
current diagnosis of hypertension and in-service findings of 
hypertension with readings as high as 170/110.  Moreover, 
after service the evidence shows September 2002 blood 
pressure readings of 144/92 and 158/95; and a formal 
diagnosis of hypertension in October 2002, both of which are 
within one year after the November 2001 discharge from 
service.  As such, the veteran's hypertension is presumed to 
be service-related.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, the record does not show any affirmative 
evidence to the contrary to rebut this presumption.  
 


ORDER

The appeal for entitlement to increased rating for 
schizophreniform disorder in excess of 50 percent from 
November 2001 and 70 percent from September 2004 is 
dismissed.

Entitlement to service connection for hypertension is 
granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


